                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    AMANDA BAKAY,                                                 CIVL ACTION
       Plaintiff

    VERSUS                                                        NO. 18-5902

    POSIGEN, INC., ET AL.,                                        SECTION: “E” (3)
        Defendants

                               ORDER AND REASONS

        Before the Court is a motion to dismiss, filed by Defendants, PosiGen Inc.,

PosiGen, LLC, PosiGen GP, LLC, PosiGen Energy Efficiency of Louisiana, LLC, and

PosiGen of Louisiana, LLC (“Defendants”), seeking to dismiss Plaintiff’s claims pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure. 1 The motion is opposed. 2

Defendants filed a reply. 3 For the following reasons, the motion is GRANTED IN PART

AND DENIED IN PART.

                                    BACKGROUND

        Plaintiff Amanda Bakay filed her original Complaint on June 14, 2018. 4 Plaintiff

alleges Defendants engaged in sexual discrimination and retaliation after they denied her

request to work remotely and terminated her without a severance package, despite

allowing male employees to work remotely and providing male employees with severance

packages upon termination. 5




1 R. Doc. 25.
2 R. Doc. 31.
3 R. Doc. 32.
4 R. Doc. 1.
5 Id. at ¶¶56, 63-64.



                                            1
        Defendants filed their first Motion to Dismiss on September 19, 2018. 6 Plaintiff

filed her First Amended Complaint on October 31, 2018, and the Court denied without

prejudice Defendants’ Motion to Dismiss. 7 In her Amended Complaint, Plaintiff again

brings claims under Title VII and the LEDL against all Defendants. 8 Plaintiff seeks

damages for the following: (1) back wages and bonuses pursuant to La. R.S. § 23:631, (2)

full pay through May 18, 2018 under Louisiana Civil Code article 2749, (3) penalties for

unpaid wages, (4) lost income and lost potential income, (5) emotional distress and

mental anguish, and (6) severance compensation, bonuses, back wages, and damages. 9

On November 14, 2018 Defendants re-urged their motion to dismiss, 10 which is the basis

of this Order.

                                      STANDARD OF LAW

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss

a complaint, or any part of it, for failure to state a claim upon which relief may be granted

if the plaintiff has not set forth factual allegations in support of her claim that would

entitle her to relief. 11 “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 12

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 13 However, the court does not accept as true legal conclusions or mere



6 R. Doc. 8.
7 R. Doc. 24.
8 R. Doc. 23 at ¶¶ 58-71.
9 Id. at 10-11.
10 R. Doc. 25.
11 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.

2007).
12 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
13 Id.



                                                   2
conclusory statements, 14 and “conclusory allegations or legal conclusions masquerading

as factual conclusions will not suffice to prevent a motion to dismiss.” 15 “[T]hreadbare

recitals of elements of a cause of action, supported by mere conclusory statements” or

“naked assertion[s] devoid of further factual enhancement” are not sufficient. 16

          In summary, “[f]actual allegations must be enough to raise a right to relief above

the speculative level.” 17 “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” 18 “Dismissal is appropriate when the

complaint ‘on its face show[s] a bar to relief.’” 19

                                     LAW AND ANALYSIS

     I.      Plaintiff’s Claims Under Title VII

          Plaintiff brings gender discrimination claims against Defendants pursuant to Title

VII of the Civil Rights Act, 20 which protects against discrimination on the basis of sex. 21

Defendants move to dismiss Plaintiff’s claims under Title VII, arguing (1) Plaintiff fails to

allege facts sufficient to support an inference that one or all of the Defendants was her

employer; 22 (2) Plaintiff fails to state a plausible gender discrimination claim based on




14 Id.
15 S. Christian Leadership Conference v. Supreme Court of the State of La., 252 F.3d 781, 786 (5th Cir.
2001) (citing Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)).
16 Iqbal, 556 U.S. at 663, 678 (citations omitted).
17 Twombly, 550 U.S. at 555.
18 Id. (quoting Fed. R. Civ. P. 8(a)(2)).
19 Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (per curiam) (unpublished) (quoting Clark v.

Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)).
20 R. Doc. 23 at ¶¶64-71
21 42 U.S.C. § 200e-2.
22 R. Doc. 25-1 at 6-10.



                                                   3
her request to work remotely; 23 and (3) Plaintiff fails to state a plausible retaliation claim

because her requests for equal accommodation to not constitute protected activity. 24

        Title VII imposes liability on an employer for unlawful employment practices,

including discrimination on the basis of sex, and protects employees from retaliation for

engaging in protected activity. 25 In her Amended Complaint, Plaintiff alleges she served

“as the Human Resources Director of the PosiGen entities” 26 and “[t]here was no was no

meaningful separation or delineation between the PosiGen Defendant-entities.” 27

Plaintiff alleges she “was employed by each Defendant-entity,” 28 “each had the ability to

hire, fire, supervise, and set her work schedule,” 29 “operations of the Defendant entities

were interrelated,” 30 and the defendant entities shared a common President. 31 Plaintiff

alleges she received a greater salary reduction than her male counterpart 32 and her

vacation and sick leave benefits were treated differently than those of male co-workers. 33

Plaintiff alleges she was retaliated against after she applied for a leave of absence and

short-term disability because she was stripped of her decision-making authority. 34

        The Amended Complaint contains “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” 35 At this stage, Plaintiff has sufficiently




23 Id. at 11-13.
24 Id. at 13-14.
25 42 U.S.C. § 200e-2; 42 U.S.C. § 200e-3.
26 R. Doc. 23 at ¶ 11.
27 Id.at ¶ 12.
28 Id. at ¶ 14.
29 Id.
30 Id. at ¶ 16.
31 Id. at ¶ 15.
32 Id. at ¶¶ 24-25.
33 Id. at ¶ 39.
34 Id. at ¶ 36.
35 Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).



                                                   4
alleged that Defendants violated Title VII, and Defendants’ motion to dismiss is denied

on this basis.

     II.      Plaintiff’s Claims Under the Louisiana Employment
              Discrimination Law

           Plaintiff brings gender discrimination claims against Defendants pursuant to the

LEDL. 36 The LEDL imposes liability on an “employer,” defined as one “who employs

twenty or more employees within the state for each working day in each of twenty or more

calendar weeks in the current or preceding calendar year.” 37 Defendants move to dismiss

Plaintiff’s claims under LEDL, arguing Plaintiff fails to allege facts that Defendants qualify

as an employer under the LEDL.

           In her Amended Complaint, Plaintiff alleges, “[c]ollectively, Defendants hired

more than fifteen (15) persons for each working day in each of twenty (20) or more

calendar weeks currently, and during the time they were Ms. Bakay’s employer(s).”

Plaintiff has “not set forth factual allegations in support of her claim that would entitle

her to relief” 38 because she has not alleged Defendants employed the requisite number of

employees to qualify as an “employer” under the LEDL. As a result, Defendants’ Motion

to Dismiss is granted with respect to Plaintiff’s claims under the LEDL.

     III.     Plaintiff’s Claim for Bonuses and Back Wages

           Plaintiff alleges she is entitled to back wages and bonuses pursuant to Louisiana

Revised Statute § 23:631, the Louisiana Wage Payment Act (LWPA). 39 The LWPA

provides, “[u]pon the discharge of any laborer or other employee of any kind whatever, it

shall be the duty of the person employing such laborer or other employee to pay the


36 R. Doc. 23 at ¶58-63.
37 La. R.S. § 23:302(2).
38 Twombly, 550 U.S. at 555; Cuvillier, 503 F.3d at 401.
39 R. Doc. 23 at 10 (¶ 1 of damages section).



                                                    5
amount then due under the terms of employment, whether the employment is by the

hour, day, week, or month.” 40 Defendants move to dismiss Plaintiff’s claim for bonuses

and back wages under the LWPA because “Defendants were never under a contractual

duty to make such payments.” 41

        In her Amended Complaint, Plaintiff alleges she “was promised a salary of

$225,000 with a 35% bonus and three-weeks-vacation.” 42 Plaintiff alleges her

employment contract, which she admits was never signed, promised “a twenty-four (24)

week severance package.” 43 Plaintiff alleges she is owed bonuses from the years 2015 and

2016 44 and alleges she was not offered any severance compensation. 45 Plaintiff has

sufficiently pled “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged” 46 with respect to her claim for

bonuses and back wages under the LWPA. Defendants’ motion to dismiss is denied with

respect to this claim.

     IV.    Plaintiff’s Claim for Wages Through May 18, 2017 Under Louisiana
            Civil Code Article 2749

        Plaintiff alleges she is entitled to wages through May 18, 2017 under Louisiana Civil

Code article 2749. 47 Louisiana Civil Code article 2749 provides, “[i]f . . . a man should

send away a laborer whose services he has hired for a certain time, before that time has

expired, he shall be bound to pay such laborer the whole of the salaries which he would

have been entitled to receive, had the full term of his services arrived. 48 Louisiana courts


40 La. R.S. § 23:631.
41 R. Doc. 25-1 at 14-15.
42 R. Doc. 23 at ¶ 21.
43 Id. at ¶ 22.
44 Id. at ¶ 45.
45 Id. at ¶ 48.
46 Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
47 R. Doc. 23 at 10 (¶ 2 of damages section).
48 La. Civ. Code art. 2749



                                                   6
require, “as a prerequisite for claiming unpaid salaries for work that would have been

performed in the future” that the employee show she was hired for a definite time

period. 49 Absent a contract for a fixed period of time, an employee is terminable “at will,”

at any time for any cause, or for no cause. 50 Defendants move to dismiss Plaintiff’s claim

for relief premised on Louisiana Civil Code article 2749, arguing it is inapplicable to her

case because she has not alleged her employment with Defendants was for a fixed period

of time. 51

          In her Amended Complaint, Plaintiff admits the “Executive Employment

Agreement,” dated March 23, 2015, was never signed by the CEO. 52 Although Plaintiff

may be entitled to back wages and bonuses pursuant to LWPA, she has not alleged facts

to support her claim for back wages and bonuses pursuant to Louisiana Civil Code article

2749. Defendants’ Motion to Dismiss is granted with respect to this claim.

     V.       Plaintiff’s Claim for Intentional Infliction of Emotional Distress

          Plaintiff alleges she is entitled to damages because of Defendant’s intentional

infliction of emotional distress. 53 To recover for intentional infliction of emotional

distress, a plaintiff must demonstrate the following: (1) extreme and outrageous conduct

by the defendant; (2) severe emotional distress suffered by the plaintiff; and (3) the

defendant’s desire to inflict severe emotional distress or knowledge that severe emotional

distress would be certain or substantially certain to result from his conduct. 54 Defendants




49 Saacks v. Mohawk Carpet Corp., No. 2003-0386 (La. App. 4 Cir. 8/20/03); 855 So.2d 359, 364.
50 Pechon v. National Corp. Service, Inc., 100 So. 2d 213, 216 (La. 1958).
51 R. Doc. 25-1 at 17-18.
52 R. Doc. 23 at ¶ 22.
53 R. Doc. 23 at 11 (¶ 5 of damages section)
54 White v. Monsanto Co., 585 So. 2d 1205, 1209 (La. 1991).



                                                 7
argue there are no facts to support a claim for intentional infliction of emotional

distress. 55

        In her Amended Complaint, Plaintiff alleges, “on more than one occasion, male

employees were forced to dress up as women in pink aprons and heels and ‘serve’ their

colleagues as punishment for losing/or winning collections contests.” 56 Plaintiff alleges

she “expressed concerns over Mr. Neyhart’s humor and continued treatment of

employees,” 57 and argues this conduct caused her emotional distress. 58 Although the

Court may ultimately determine Plaintiff is not entitled to damages for intentional

infliction of emotional distress as a matter of law, the allegations in the Amended

Complaint, at this stage, “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 59 Defendant’s motion to dismiss Plaintiff’s

claim for intentional infliction of emotional distress is denied.

                                          CONCLUSION

        IT IS ORDERED that the Defendants’ motion to dismiss for failure to state a

claim is GRANTED IN PART AND DENIED IN PART.

        IT IS FURTHER ORDERED that Plaintiff’s claims under the Louisiana

Employment Discrimination Law 60 are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff’s claims for wages through May 18,

2018, premised on Louisiana Civil Code article 2749 61 are DISMISSED WITH

PREJUDICE.


55 R. Doc. 25-1 at 21.
56 R. Doc. 23 at ¶ 38
57 Id. at ¶ 38
58 R. Doc. 31 at 15-16.
59 Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
60 La. R.S. § 23:332.
61 R. Doc. 23 at 10 (¶ 2 of damages section).



                                                    8
           IT IS FURTHER ORDERED that Plaintiff’s request to conduct additional

discovery 62 is DENIED as moot.

           Plaintiff’s claims under Title VII, the LWPA, and for intentional infliction of

emotional distress remain.

           New Orleans, Louisiana, this 11th day of December, 2018.


                                                  _____ ______ ________________
                                                          SUSIE MORGAN
                                                  UNITED STATES DISTRICT JUDGE




62   R. Doc. 31 at 16.

                                              9
